                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED:     5/
                                                                                    z_~ { r            9

 JAMES H. FISCHER,

                                 Plaintiff,

                           v.                                      No. 18-CV-11628 (RA)

 VERIZON NEW YORK, INC. and                                          OPINION & ORDER
 VERIZON COMMUNICATIONS, INC.,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff James Fischer, proceeding prose, filed this action in the Supreme Court of New

York, claiming that Defendants Verizon New York, Inc. and Verizon Communications, Inc.

repeatedly initiated prerecorded, automated phone calls to his home landline without his prior

consent, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), and

the New York General Business Law ("NYGBL") § 399-p. Defendants removed the action to this

Court pursuant to 28 U.S.C. § 144l(a). Before the Court is Plaintiffs motion to remand the case

to state court. For the reasons that follow, Plaintiffs motion is denied.

                                              BACKGROUND

        On November 8, 2018, Plaintiff filed a complaint in the Supreme Court of New York

alleging that, between 2011 and 2017, Plaintiff received repeated "robocalls - recorded messages

selling Verizon services" from Defendants on his home landline.              Complaint at   ,r   25.   The

complaint states that Plaintiffs phone number was listed on the federal Do Not Call List and

alleges that Defendants' calls persisted even after Plaintiff sent Defendants multiple "cease and

desist" letters. Id. at   ,r,r 29, 31.   The complaint further alleges that the calls were "disruptive,"
since "each call was assumed to be a high-priority call from an elderly parent or the Lifeline

service" and therefore "had to be answered immediately." Id. at , 25. Plaintiff brought claims

against Defendants for violations of both the TCPA and the NYGBL. On December 12, 2018,

Defendants removed the action to this Court. Plaintiff filed the instant motion to remand.

                                             DISCUSSION

          "[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the place where such action is pending."

28 U.S.C. § 1441(a).        "A party seeking removal bears the burden of showing that federal

jurisdiction is proper." Montefiore Med. Ctr. v. Teamsters Local 272,642 F.3d 321,327 (2d Cir.

2011 ).

          Defendants have met their burden of showing that removal was proper here. Defendants

point out-and Plaintiff does not contest-that, pursuant to 28 U.S.C. § 1331, federal courts have

original jurisdiction over "private suits," like this one, "arising under the TCPA." Mims v. Arrow

Fin. Servs., LLC, 565 U.S. 368, 372 (2012); see 28 U.S.C. § 1331 ("The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States."). Nevertheless, Plaintiff argues that the Court lacks subject matter jurisdiction over this

action because Plaintiff does not have Article III standing to bring his claims. The Court disagrees.

          At the pleading stage, Article III standing is established where a plaintiff clearly alleges

facts demonstrating that he "(l) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Plaintiff here challenges only

the first requirement, injury in fact. "[T]he injury-in-fact requirement requires a plaintiff to allege



                                                    2
an injury that is both concrete and particularized"-a "bare procedural violation, divorced from

any concrete hann" will not suffice. Id. at 1545, 1549 (internal quotation marks omitted).

       Consistent with this requirement, the Second Circuit held in Leyse v. Lifetime Entm 't

Servs., LLC, 679 F. App'x 44, 46 (2017) (summary order), that a plaintiff had standing to bring

suit under the TCPA where the defendant "left a prerecorded voieemail message, to which [the

plaintiff] later listened, on an answering device in the place where [the plaintiff! resided and to

which he had legitimate access." The Court explained that "[i]nsofar as the TCPA protects

consumers from certain telephonic contacts, we conclude that [the plaintiffs] receipt of such an

alleged contact in the way described demonstrates more than a bare violation and satisfies the

concrete-injury requirement for standing." Id Several courts in this district, applying Leyse, have

similarly held that the receipt of unauthorized, prerecorded phone calls is sufficient to confer

standing to bring suit under the TCPA. See, e.g., Zani v. Rite Aid Headquarters Corp., 246 F.

Supp. 3d 835, 847 (S.D.N.Y. 2017) (holding that the plaintiff had standing to pursue his claim

under the TCPA where he received one prerecorded flu shot reminder call); Mejia v. Time Warner

Cable Inc., No. l 5-CV-6445/6518 (JPO), 2017 WL 3278926, at *7 (S.D.N.Y. Aug. 1, 2017)

(holding that plaintiffs had standing to bring their TCP A claims, where they answered the

prerecorded calls and testified that the calls were, among other things, "unwanted" and

"disruptive").

       The Court agrees with the decisions in Zani and Mejia and finds that the allegations in

Plaintiffs complaint suffice to plead injury in fact here. The complaint alleges that Plaintiff

"received" robocalls from Defendants on his home landline numerous times over a five-year

period. Complaint at, 25. It further alleges that the calls were "disruptive," as "each call was

assumed to be a high-priority call" and therefore "had to be answered immediately." Id Under



                                                3
the authorities cited above, these allegations suffice to meet the injury-in-fact requirement and

Plaintiff has standing to bring his claims under the TCP A. 1 As the Court sees no other basis for

concluding that it lacks subject matter jurisdiction over this case, and Defendants' removal was

otherwise proper, Plaintiffs motion to remand the case to state court is denied. 2

         If Plaintiff wishes to pursue his argument-raised for the first time in his reply brief-that

Defendants must reimburse him for expenses incurred as a result of Defendants' alleged failure to

comply with Local Civil Rule 7.2, he may file a separate motion, to which Defendants will have

an opportunity to respond.

                                                  CONCLUSION

         For the foregoing reasons, Plaintiffs motion to remand this case is denied. The Clerk of

Court is respectfully directed to terminate the motion pending at docket entry 13.

SO ORDERED.
Dated:       May 28, 2019
             New York, New York

                                                                Ronn e Abrams
                                                                United States District Judge


         1
             Plaintiff also argues that he lacks standing to bring his claims under the prudential standing doctrine. The
Court rejects the argument. "The TCPA's purpose is to protect individuals from telephonic and fax messages that
invade their privacy." Bais Yaakov ofSpring Valley v. Educ. Testing Serv., 367 F. Supp. 3d 93, 115 (S.D.N.Y. 2019)
(citing Mims, 565 U.S. at 370-71). Plaintiffs complaint, which alleges that he was disrupted by Defendants'
robocalls, alleges "the kind of nuisance and invasion of privacy Congress intended to protect individuals from in
passing the TCPA." Id His interests thus "fall within the zone of interests protected by the law invoked." Lexmark
Int'!, Inc. v. Static Control Components, Inc., 572 U.S. 118, 129 (2014) (citation omitted).
           2
             The Court has considered Plaintiffs alternative arguments and finds them to be without merit. Plaintiffs
contentions concerning the constitutionality of the TCPA and the timeliness of some of his claims would not--even
if correct-strip this Court of its subject matter jurisdiction over this case. In addition, neither the signature block at
the end of Defendants' notice of removal nor the summons attached to it renders the removal procedurally improper.
Although the signature block indicates that it was signed by "Attorneys for Defendant Verizon Wireless," the notice
elsewhere makes clear that removal was by "Defendants Verizon New York, Inc. and Verizon Communications, Inc.,
by and through their undersigned attorneys," and further states that "[t]here are no other defendants in this matter for
whom proof of consent to removal is required." Notice of Removal 1 10. The notice of removal, accordingly,
complies with 28 U.S.C. § l446(b)(l)(A) (requiring that "all defendants who have been properly joined and served
must join in or consent to the removal of the action"). As to the summons, the Court does not perceive any procedural
defect in Defendants' attachment of the single summons, addressed to both Defendants, that was issued in this case.
See Dkt. 1, Fischer v. Verizon New York Inc., et al., Index No. 160404/2018 (N.Y. Sup. Ct.).

                                                            4
